Citation Nr: 0126718	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-22 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code (Montgomery G. 
I. Bill Benefits) for the period from November 8, 1998, to 
January 31, 1999.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from October 
1993 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2000, a 
statement of the case was issued in September 2000, and a 
substantive appeal was received in November 2000.  The 
veteran testified at a Board hearing conducted at the St. 
Petersburg, Florida, Regional Office in June 2001.  


REMAND

The material facts in this case are not in dispute.  The 
veteran's original application for educational benefits was 
received in October 1996.  A June 1997 letter from the RO 
informed the veteran that he had been awarded educational 
benefits under the Montgomery G. I. Bill based on his 
enrollment in a flight training course for the period from 
December 13, 1996 to March 17, 1997.  In a subsequent letter, 
the veteran was notified of his award of educational 
assistance benefits under the Montgomery G. I. Bill for a B-
737 Type Rating Course at the Aeroservice Aviation Center 
during the period from January 5, 1998 to January 31, 1998.  

In April 2000, the RO received from the veteran a VA Form 22-
1995, Request for Change of Program or Place of Training.  
The form was signed by the veteran and dated March 28, 2000.  
At that same time, the RO also received Monthly Certification 
of Flight Training in the Beechcraft 1900 type rating program 
for the periods from November 8, 1998 to November 30, 1998, 
December 1, 1998 to December 31, 1998, and January 1, 1999 to 
January 31, 1999.  A VA Form 22-1999, Enrollment 
Certification, was also received in April 2000 from Kemper 
Aviation Training, Inc. for a Beechcraft 1900 type rating 
flight-training program which began November 8, 1998.  This 
form was dated March 28, 2000.  The aforementioned documents 
were apparently received by the RO on April 12, 2000.  

In a May 2000 letter to the veteran, the RO denied 
entitlement to educational assistance benefits under the 
Montgomery G. I. Bill for the period from November 8, 1998, 
to January 31, 1999, on the basis that the information was 
received over one year after the beginning date of the term 
and that the applicable regulation prohibited payment of 
benefits prior to one year from the date VA received the 
enrollment certification.  This determination by the RO was 
apparently based on the provisions of 38 C.F.R. § 21-7131 in 
effect prior to June 3, 1999.  

However, the criteria for establishing commencing dates for 
an award of educational assistance benefits, to include 
Chapter 30 benefits, were amended, effective from June 3, 
1999.  See 64 Fed. Reg. 23769-23773 (1999).  Under the new 
version of 38 C.F.R. § 21.7131(a)(2), it appears that the 
date of receipt of the veteran's application or enrollment 
certification is no longer relevant for purposes of 
determining the commencement date of a second or subsequent 
award of educational assistance.  The applicability of this 
new regulation has not been considered by the RO.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

For the reasons set forth above, the Board finds that further 
review by the RO is 


necessary before the Board may properly proceed with 
appellate review.  Accordingly, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and undertake any necessary action to 
comply with the Veterans Claims Act of 
2000 and implementing regulations. 

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the veteran's claim and 
determine the applicability of the 
current version of 38 C.F.R. 
§ 21.7131(a)(2) to the facts of this 
case.  

3.  If the benefit sought remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with 
applicable laws and regulations.  The veteran is free to 
submit additional evidence and argument in support of the 
matters addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

